Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/13/2022 has been entered.



Election of Species Practice
The prior art search will not be extended unnecessarily to cover all nonelected species. Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.

As indicated in the Office Action of 01/18/2022, the elected species has been found free of the prior art. The search has been extended as indicated above to the next species that is found in Claim 6 that is related to the elected species of SEQ ID NO: 3. SEQ ID Nos 4, & 7-9 have been found free of the prior art. The genus has been searched to the extent that prior art was found on SEQ ID NO: 10. The genus has not been found free of the prior art. Allowable Subject matter is/are SEQ ID NO: 3, 4, and 7-9. As a result of the amendments and the maintaining of the prior art applied as set forth below, Claim 60-64 are withdrawn as not reading on the prior art applied.

	Status of the Claims
Claim(s) 1, 2, 6, 7, 9, 10, 14, 15, 17, 18, 20, 24, 25, 39, 42, 44, 48, 51, 53, and 57-66 are pending.  Claims 1 and 60 are amended. Claims 39, 42, 44, 48, 51, 53, 58, 59, 65, and 66 are/remain withdrawn and Claims 60-64 are withdrawn as not reading on the prior art applied under election of species practice.  Claims 1, 2, 6, 7, 9, 10, 14, 15, 17, 18, 20, 24, 25, and 57, Claim drawn to compounds, are hereby examined on the merits.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawahata WO 2015/157508 (IDS), also found as US 2017/0037086.
The instant invention is drawn to peptides of SEQ ID NO: 10, which reads also on SEQ ID NO: 2.
The WO document discloses a peptidomimetic macrocycle of Claims 211 or 227, for example, which reads of the Markush of Claim 1. Further, the specification of the WO document discloses that D-amino acids are to be used in the invention, see paragraph [0148]. Given the small number of positions that are indicated in the SEQ ID NO: 10 and 2, for example, the use of D-amino acids at once envisioned given the very small number of positions, see 2131.02 Genus-Species Situations [R-08.2017] III. Further, the invention of Kawahata is to PTH peptides that include the stapled helical structure of SEQ ID NO: 10. Given that the helical structure is included within the PTH, and PTH is a hormone that targets the organs of bone, cartilage, and kidney, and binds its receptor, the peptides of the Kawahata contain a localization signal, both to tissue and the PTH receptor, see paragraphs [0200] and onward of the PG Pub. Therefore, the invention is anticipated by the prior art reference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1, 2, 6, 7, 9, 10, 14, 15, 17, 18, 20, 24, 25, 57, and 60-64 (all product claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawahata WO 2015/157508 also found as US 2017/0037086, in view of Hilinski, G. J., JACS, Vol. 136 (2014), 12314-12322.

The instant invention is drawn to peptides of SEQ ID NO: 10 as a fusion peptide, inclusive of SEQ ID NO:2.

The WO document of Kawahata discloses a peptidomimetic macrocycle of Claims 211 or 227, for example, which reads of the Markush of Claim 1. Further, the specification of the WO document discloses that D-amino acids are to be used in the invention, see paragraph [0148]. Given the small number of positions that are indicated in the SEQ ID NO: 10 and 2, for example, the use of D-amino acids at once envisioned and/or obvious given the very small number of positions, see 2131.02 Genus-Species Situations [R-08.2017] III. Further, the invention of Kawahata is to PTH peptides that include the stapled helical structure of SEQ ID NO: 10. Given that the helical structure is included within the PTH, and PTH is a hormone that targets the organs of bone, cartilage, and kidney, and binds its receptor, the peptides of the Kawahata contain a localization signal, both to tissue and the PTH receptor, see paragraphs [0200] and onward of the PG Pub. 

The difference between what is taught by the prior art and that instantly claimed is that while Kawahata discloses stapled peptides for the benefits obtained, Kawahata does not teach the benefit of using the peptides to fuse to other components for cellular delivery.

Hilinski teaches stapled peptides can be used to fuse to cargo to be delivered intracellularly, such as oligonucleotides, see abstract for example. 

It would have been obvious to one of ordinary skill in the art to fuse cargo as taught by Hilinski onto the peptides taught by Kawahata.  One would have been motivated to do so as the peptides can deliver the cargo into the cell (localization sequence). One would have had a reasonable expectation of success in making the fusion peptides as these peptides can deliver molecules not capable of crossing the cell membrane on their own. It would also be obvious to use D-amino acids in the sequence as disclosed in the Kawahata reference.

The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983). 

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.

In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G). In conclusion, a reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Applicant’s Arguments
Applicant’s arguments are found on page(s) 11 and 12 of the remarks filed 10/13/2022. 

Response to Applicants Arguments
	Applicant’s arguments have been carefully considered but are not deemed persuasive to overcome the rejection. Applicants respond with:
1. PTH does not enter the cell, see page 10. Perhaps. But, with the sequence of SEQ ID NO: 10 does. Applicants are not properly comparing the product of PTH (native) and its properties with that modified as taught Kawahata properly. This restated on page 12 of the remarks.

2. Applicants then state that these molecules retain functionality of wild-type PTH, but have improved properties, such as, bioavailability, enhanced chemical and in vivo stability, increased potency, and reduced immunogenicity, …. See [00199]. 

However, regarding 1 and 2, and in light of [00199], the following is found, in full, as the proper teaching of the primary reference:
[0199] The term “biological activity” encompasses structural and functional properties of a macrocycle of the invention. Biological activity is, e.g., structural stability, alpha-helicity, affinity for a target, resistance to proteolytic degradation, cell penetrability, intracellular stability, in vivo stability, or any combination thereof. The rejection is maintained.

Conclusion
No claims are allowed.
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654

/THOMAS S HEARD/Primary Examiner, Art Unit 1654